 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

 
Exhibit 10.5
 
Joinder Agreement
 
SUPPLEMENT NO. 1 (the “Supplement”) dated as of May 5, 2008, to the Guarantee
Agreement, dated as of February 28, 2008 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among each of the subsidiaries of SOLUTIA INC., a Delaware
corporation (the “Borrower”) listed on Schedule I thereto (each such subsidiary
individually, a “Subsidiary Guarantor” and collectively, together with each
other Subsidiary that becomes a party thereto, the “Subsidiary Guarantors”) in
favor of CITIBANK, N.A., as administrative agent for the Lenders (as defined in
the Bridge Credit Agreement referred to below) (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).
 
1.  
Reference is made to (a) the Credit Agreement dated as of February 28, 2008 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Bridge Credit Agreement”), among the Borrower, the
Administrative Agent, the Lenders, and the other agents party thereto and (b)
the Indemnity, Subrogation and Contribution Agreement, dated as of February 28,
2008, (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Indemnity, Subrogation and Contribution
Agreement” and, together with the Guarantee Agreement, the “Guarantee
Documents”), made by the Borrower and the each of the subsidiaries of the
Borrower listed on Schedule I thereto in favor or the Administrative
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guarantee Agreement.

 
2.  
The Guarantors have entered into the Guarantee Documents in order to induce the
Lenders to enter into the Bridge Credit Agreement and to induce the Lenders to
make Loans to the Borrower under the Bridge Credit Agreement.

 
3.  
Pursuant to Section 5.15 of the Bridge Credit Agreement, each Subsidiary (other
than any Excluded Subsidiary) of the Borrower that was not in existence or not a
Subsidiary on the date of the Bridge Credit Agreement is required to enter into
the Guarantee Documents upon becoming a Subsidiary.  Each undersigned Subsidiary
(“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Bridge Credit Agreement, Guarantee Agreement and Indemnity,
Subrogation and Contribution Agreement to become a Guarantor under the Guarantee
Documents.

 
Accordingly, the Administrative Agent and each New Subsidiary agree as follows:
 

--------------------------------------------------------------------------------


SECTION 1.  In accordance with Section 19 of the Guarantee Agreement and Section
14 of the Indemnity, Subrogation and Contribution Agreement, each New Subsidiary
by its signature below becomes a Guarantor under the Guarantee Documents with
the same force and effect as if originally named therein as a Guarantor and each
New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantee Documents applicable to it as a Guarantor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Guarantor thereunder are true and correct (or true and correct in all material
respects if not otherwise qualified by materiality or a Material Adverse Effect)
on and as of the date hereof (except to the extent that they expressly relate to
an earlier date, in which case they shall be true and correct (or true and
correct in all material respects if not otherwise qualified by materiality or a
Material Adverse Effect) as of such earlier date).  As of the date hereof, each
reference to a Guarantor in the Guarantee Documents shall be deemed to include
each New Subsidiary.  The Guarantee Documents are hereby incorporated herein by
reference.
 
SECTION 2.  Each New Subsidiary represents and warrants to the Administrative
Agent and the Lenders that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except that the enforcement
thereof may be subject to bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.
 
SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.
 
SECTION 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
 
SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Documents shall not in any way be affected or
impaired thereby (it being understood that the invalidity a particular provision
in a particular jurisdiction shall not in and of itself affect the validity of
such provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 7.  All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the Bridge Credit Agreement.  All communications and notices hereunder to any
New Subsidiary shall be given to it c/o the Borrower at the Borrower’s address
as provided in Section 9.01 of the Bridge Credit Agreement, with a copy to the
Borrower.
 
SECTION 8.  Each New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent in each case in accordance with the terms of the Bridge
Credit Agreement.
 
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have duly
executed this Supplement as of the day and year first above written.

 
S E Investment LLC
   
By:
/s/ James A. Tichenor
Name:
James A. Tichenor
Title:
Vice President and Treasurer
Address:
575 Maryville Centre Drive
St. Louis, MO 63141
       
CITIBANK, N.A.
As Administrative Agent
   
By:
/s/ David Jaffe
Name:
David Jaffe
Title:
Director/Vice President

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

